DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 13.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 09/17/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8 and 11-12 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over ZHANG (US 20190164038 A1) in view of BAKER (US 10825512 B1).

Re: Independent Claim 1, ZHANG discloses a memory device (e.g. ZHANG Figs. 1A and 2A-C), comprising:
a first memory area including a first memory cell array having a plurality of first memory cells each for storing N-bit data, where N is a natural number (e.g. ZHANG Fig. 2A-C: 170 in one of the 100ij and ¶ [0032] “…neuro-storage circuit 170 comprises at least a memory array for storing at least a portion of a synaptic weight,…”), and a first peripheral circuit for controlling the first memory cells according to an N-bit data access scheme and disposed below the first memory cell array (e.g. ZHANG Fig. 2B-C, 3, 4A-B: 180 in one of the 100ij and ¶ [0034] performing peripheral functions such as input/output in addition to neural processing);
a second memory area including a second memory cell array having a plurality of second memory cells each for storing M-bit data (e.g. ZHANG Fig. 2A-C: 170 in one of the other 100ij and ¶ [0032] “…neuro-storage circuit 170 comprises at least a memory array for storing at least a portion of a synaptic weight,…”), and a second peripheral circuit for controlling the second memory cells according to an M-bit data access scheme and disposed below the second memory cell array (e.g. ZHANG Fig. 2B-C, 3, 4A-B: 180 in one of the other 100ij and ¶ [0034] performing peripheral functions such as input/output in addition to neural processing), wherein the first memory area and the second memory area are included in a single semiconductor chip and share an input and output interface ; and
a controller configured to generate calculation data by applying a weight stored in the first memory area (e.g. ZHANG Fig. 2B ¶ [0032] “…the neuro-processing circuit 180 performs neural processing with the synaptic weight.”),
wherein the plurality of first memory cells and the plurality of second memory cells are included in a first chip (e.g. ZHANG Fig. 2A-C: 170 in 100ij) having a first metal pad (e.g. ZHANG Fig. 2C, 7A-D: 160w,x,za,zb), the first peripheral circuit and the second peripheral circuit are included in a second chip (e.g. ZHANG Fig. 2A-C: 180 in 100ij) having a second metal pad (e.g. ZHANG Fig. 2C, 7A-D: 160w,x,za,zb) and
the first chip and the second chip are vertically connected to each other by the first metal pad and the second metal pad (e.g. ZHANG Fig. 2C, 7A-D: 160w,x,za,zb and ¶¶ [0032], [0055], [0056]).
ZHANG is silent regarding:
where M is a natural number greater than N;
the controller applying weight to sensing data in response to receiving the sensing data obtained by an external sensor, and store the calculation data in one of the first memory area or the second memory area according to the weight (BAKER col. 6, ll. 51-66).
ZHANG and BAKER disclose 3D neuro-processor and memory systems. BAKER in particular discloses using sensor data processed with stored weights and storing the result of the calculation in memory. It would have been obvious to a person of ordinary skill in the art before the effective filing BAKER to the neural processing device taught by ZHANG for the purpose of explicitly calculating and storing product of sensed data and weight (see e.g., BAKER col. 2, ll. 36-50).
ZHANG and BAKER are silent regarding:
where M is a natural number greater than N.
KALE discloses:
where M is a natural number greater than N (KALE ¶ [0224]).
ZHANG, BAKER and KALE disclose 3D neuro-processor and data storage devices. KALE in particular discloses use of multi-level memory cells (MLC) for data storage. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to replace the memory array cells of ZHANG and BAKER with MLC cells of KALE for the purpose of operating the memory cell in different modes that can lead to different counts of useful cycles to erase and program data (see e.g., KALE ¶ [0224]).

Re: Claim 6, ZHANG, BAKER and KALE discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the first memory area is configured as a first memory plane (e.g. ZHANG Fig. 2A-C: 170 in one of the 100ij and ¶ [0032] “…neuro-storage circuit 170 comprises at least a memory array for storing at least a portion of a synaptic weight,…”), and the second memory area is configured as a second memory plane (e.g. ZHANG Fig. 2A-C: 170 in one of the other 100ij and ¶ [0032] “…neuro-storage circuit 170 comprises at least a memory array for storing at least a portion of a synaptic weight,…”).

Re: Claim 7, ZHANG, BAKER and KALE discloses all the limitations of claim 1 on which this claim depends. They further disclose:
(BAKER col. 6, ll. 51-61).

Re: Claim 8, ZHANG, BAKER and KALE discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein, the controller is configured to, when the controller receives the sensing data from the external sensor sensing an event, determine the weight based on the event generating the sensing data (BAKER col. 6, ll. 51-61).

Re: Claim 11, ZHANG, BAKER and KALE discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the controller is included in the second chip (ZHANG Fig. 2C: 180).

Re: Claim 12, ZHANG, BAKER and KALE discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein N is a natural number equal to or smaller than 2 (BAKER col. 2, ll. 63-64 “Each bitcell of array 103 stores a bit of binary data”).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
HSU (US 20140181428 A1) discloses a die-stacked memory device implements an integrated QoS manager to provide centralized QoS functionality in furtherance of one or more specified QoS objectives for the sharing of the memory resources by other components of the processing system. The 
OR-BACH (US 20210151450 A1) discloses a 3D device, the device including: at least a first level including logic circuits; at least a second level including an array of memory cells; at least a third level including special circuits; and at least a fourth level including special connectivity structures, where the special connectivity structures include one of the following: a. waveguides, or b. differential signaling, or c. radio frequency transmission lines, or d. Surface Waves Interconnect (SWI) lines, and where the third level includes Radio Frequency (“RF”) circuits to drive the special connectivity structures, where the second level overlays the first level, where the third level overlays the second level, and where the fourth level overlays the third level.
KIM (NPL: U) discloses a three-dimensionally alternating integration of stackable logic devices with memory cells represents a revolutionary approach to the fabrication of extremely high density memory devices. Conventional silicon-based memory devices face impending limits if they are progressively scaled toward smaller-sized features. Here, we present a high-density memory architecture that utilizes electronically active oxide thin-film transistors (TFTs) combined with memory elements such as vertical NAND and resistive random access memory devices. High-mobility [∼ μ saturation of 20 cm2/(eV · s)] oxide TFTs with amorphous Hf–In–Zn-O performs fairly well as a decoder, a driver, a sense amplifier, and a latch, and the core elements that are required for 3-D logic circuits. With these logic circuit elements, memory density can be considerably increased up to tens of terabits 
LUE (NPL: V) discloses a novel 3D AND-type NVM suitable for in-memory computing for AI applications. The structure resembles our SGVC 3D NAND, but we introduce a vertical buried diffusion (BD) line that connects all transistors in parallel in the same trench of a 3D AND-type array. The 3D AND-type array readily enables the summation of currents from plural BL’s (or WL’s) to provide “vector matrix multiplications”, or often called “MAC” in AI. Because all the weights are stored in the high-density NVM and current sensing of memory cells already provides MAC operation, the in-memory computing with NVM provides a way to eliminate the need of moving data from DRAM and SRAM through buses or chip I/Os, thus this is ideal for AI computing. This device has potential to provide high-density, low-power, and high-throughput hardware solutions to accelerate the AI computing.

Allowable Subject Matter
Claims 13-20 are allowed. 

Re: Independent Claim 13 (and its dependent claim(s) 14-20), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein each of the first memory device and the second memory device includes:
a cell region including a first metal pad, a first memory cell array having first memory cells each for storing N-bit data, where N is a natural number, and a second memory cell array having second memory cells each for storing M-bit data, where M is a natural number greater than N; and
a peripheral circuit region including a second metal pad, a first page buffer circuit configured to perform a program operation and a read operation according to an N-bit data
access scheme for at least one first selected memory cell of the first memory cells, and a second page buffer circuit configured to perform a program operation and a read operation according to an M-bit data access scheme for at least one second selected memory cell of the second memory cells, the cell region and the peripheral circuit region are vertically connected to each other by the first metal pad and the second metal pad.

Claim(s) 2-5 and 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 2, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:


Re: Claim 3 (and dependent claim(s) 4-5), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the first peripheral circuit includes a first page buffer circuit and a first decoder circuit, and the second peripheral circuit includes a second page buffer circuit and a second decoder circuit, and
wherein an area in which the first page buffer circuit is disposed is smaller than an area in which the second page buffer circuit is disposed.

Re: Claim 9 (and dependent claim(s) 10), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the controller is configured to perform a program operation or a read operation for a first address of the first memory area simultaneously with a program operation or a read operation for a second address of the second memory area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov